Buskirk, J.
This suit was brought by the appellants against the appellee, to enjoin the collection of assessments against the property of appellants, for the construction of a gravel road.
The injunction was asked upon the ground that the assessors had failed to view and list all the lands within the bounds prescribed by the act of March nth, 1867.
An answer consisting of five paragraphs was filed. A demurrer was sustained to the second, third, and fourth, and a reply was filed to the fifth paragraph of the answer. There was a demurrer to the reply. The court overruled the demurrer to the reply, but carried it back and sustained it to the complaint.
This was error. The questions arising in the record are *563the same as those considered and decided by us in Hopkins v. The Greensburg, etc., Turnpike Co., 40 Ind. 44.
N. B. Taylor and E. Taylor, for appellants.
J-. T. Dye and A. C. Harris, for appellee.
No useful purpose could be accomplished by again considering at length the questions so fully considered and decided in the above case, and which have been adhered to in many subsequent cases.
For the reasons stated in that case, the judgment in the present case should be reversed.
The judgment is ■ reversed, with costs; and the cause is remanded, with directions to the court below to overrule the demurrer to the complaint, and for further proceedings in accordance with this opinion.